Citation Nr: 1217250	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the right thumb.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran was afforded a Travel Board hearing in August 2008.  A transcript is of record.  The Veterans Law Judge who conducted the hearing since retired, and the Veteran was notified that he was entitled to another hearing before the Board; however, no such request was forthcoming.  

This appeal was previously before the Board in April 2009, at which time it was remanded in order to obtain a VA examination.  The Veteran was scheduled for a VA examination in South Dakota in June 2009, which was cancelled when he failed to appear at the examination.  This appeal was again before the Board in November 2010, at which time it was remanded in order to contact the Veteran and obtain his correct mailing address, and reschedule the VA examination.  Attempts to contact the Veteran failed, as his phone numbers were disconnected and no response was received when notice was mailed to the address of record.  The Veteran was again scheduled for a VA examination in March 2011, this time in Wyoming, and he once again failed to report.  In consideration of the presumption of regularity, the Veteran's responsibility to keep the VA apprised of address changes, and the numerous unsuccessful attempts to contact the Veteran, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).



FINDING OF FACT

The Veteran's right thumb disability is manifested by subjective symptoms such as pain and weakness of his right first metacarpal joint with motion or weight-bearing.  Objectively, he experienced contracture of his right first metacarpal joint, but he could oppose his thumb to his fingertips without limitation.


CONCLUSION OF LAW

The criteria for an initial disability evaluation greater than 10 percent for residuals of degenerative joint disease of the right thumb have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration ] disability records must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21. 

Service records and VA treatment records have been obtained.  Furthermore, the Veteran has been afforded multiple opportunities to report for VA examinations which have been offered pursuant to VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran's failure to attend examinations has been well-documented in the record, although it is possible that the Veteran has not obtained actual notice.  Mail has been sent to the address provided in the May 2008 report of contact, and the RO has attempted to call the Veteran but the telephone numbers are disconnected.  The Veteran evidently has not kept the VA apprised of his current contact information.  As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to date in attempting to arrange for examinations, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at an August 2008 hearing before the Board.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Because the Veterans Law Judge who conducted the 2008 hearing retired the Veteran was provided the opportunity for another hearing; however, no such election was made.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found the evidence does not suggest there is relevant outstanding evidence with respect to the Veteran's claim.  The Board will proceed to adjudicate the Veteran's claim based on the evidence of record.  38 C.F.R. § 3.655; see Turk v. Peake, 21 Vet. App. 565, 569 (2008) (holding that when a veteran appeals the initial disability rating assigned following an award of service connection, the claim is classified as an original claim, rather than as one for an increased rating).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's right first carpal metacarpal joint, degenerative joint disease, is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5228, applicable to limitation of motion of the thumb.  A 10 percent rating requires a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The maximum schedular 20 percent rating is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5224, a 10 percent disability evaluation is warranted for favorable ankylosis of the major or minor thumb.  A 20 percent disability evaluation is requires unfavorable ankylosis of the major or minor thumb.  A note following these criteria indicates that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  Id. 

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Significantly, however, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.  These regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board also notes that, while pain on motion may warrant a compensable rating in some circumstances, pain, by itself, throughout a joint's range of motion does not constitute a functional loss entitling a claimant to a higher rating under the diagnostic codes applicable to that joint or the DeLuca factors.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).

Initial Evaluation for Right Thumb Degenerative Joint Disease

By way of history, service treatment records show that in November 2002 the Veteran reported that he was trying to grasp a broom when his thumb hyperextended and he heard a pop, felt extreme pain, and was unable to move his right metacarpal.  On examination, the range of motion of the first digit was restricted due to pain.  The Veteran was assessed as having game keeper's thumb.  He was advised to take Motrin, and his thumb was placed in a thumb cast.  

In July 2005 the Veteran filed a claim for compensation for loss of use of his right thumb, which he reported began in November 2002.  

The Veteran was afforded a VA examination of his right hand in May 2006.  The examiner reviewed the Veteran's medical history, and indicated that the Veteran had fractured his right thumb in September 2002.  He indicated that the Veteran had been diagnosed with a game keeper's thumb while in service, and that he continued to experience pain when gripping or with weight training.  March 2005 X-rays showed an old fracture at the base of the thumb metacarpal, along with early degenerative joint disease and an old styloid fracture, such that the Veteran was diagnosed as having post-traumatic degenerative joint disease of the first carpometacarpal joint.  The Veteran had been treated conservatively.  

The Veteran reported that he experienced pain in the webspace area, between the thumb and the index finger when he gripped things or pushed in with his thumb.  He indicated that such pain resolved within minutes by stopping the pain-causing activity.  The Veteran reported that he was self-employed as a rancher, and that his occupation was effected in that he transferred gripping activities that required use of the thumb to the left, non-dominant, hand.  In addition, when he weight-trained he had to position the bar in such a way as to avoid pressure on the carpometacarpal joint.  

On examination of the right hand there was mild tenderness on palpation over the first carpometacarpal joint.  There was no redness or swelling.  The Veteran could oppose the thumb to the fingertips without limitation.  He made a fist normally and had complete extension of all fingers.  An X-ray was taken and again showed right thumb degenerative joint disease of the first right carpometacarpal joint according to the examiner's report.  X-ray report gave an impression of an unremarkable study of the right hand, finding no acute fracture, no evidence of dislocation, and that the carpal bones were unremarkable, as were the metacarpals and phalanges.  

In November 2006 and April 2007 the Veteran contended that his then service-connected right thumb, evaluated as noncompensably disabling, required an increased initial evaluation because his right thumb was worse than the rating suggested.  The Veteran indicated that he was right-hand dominant.  

VA treatment records through May 2007, show that in a February 2007 review of symptoms mild contracture of the right thumb was observed.  The records did not otherwise discuss symptomatology, treatment or diagnosis regarding the Veteran's right thumb.  In August 2007 the Veteran was awarded an evaluation of 10 percent for his right thumb, effective the date of claim.  

In his October 2007 Substantive Appeal the Veteran indicated that he was a self-employed cattle rancher, who was right-hand dominant.  He emphasized that he literally made his living with his hands.  He explained that he had injured his right thumb while serving in the United States Marine Corps, and ever since the injury the thumb was weaker.  He described how it affected nearly everything that he did, causing him to alter the manner in which he picked things up.  Specifically, he identified having to alter the manner in which he weight trained, and reported that his training was less effective as a result.  He reported that his thumb bothered him whenever he lifted anything of considerable weight, as well as during his daily activities.  

In March 2008 the Veteran's representative contended that the Veteran should be entitled to an extraschedular rating.  He described the Veteran as self-employed on a 23,000 acre cattle ranch, which required significant physical activity.  He indicated that the Veteran suffered functional impairment due to his weakened opposing right thumb and grip.  The representative suggested that the RO had not considered extraschedular consideration in its decision.  Given the presumption of regularity, and that 38 C.F.R. § 3.321 was included in the August 2007 regulations with the statement of the case, the Board observes that extraschedular consideration was contemplated.  

In August 2008 the Veteran was afforded a Travel Board hearing.  He contended that he was entitled to an increased evaluation, and extraschedular consideration because he engaged in labor that involved his hands, such that the weakness he experienced from his disability caused marked interference with his functioning.  Specifically, he explained that as a rancher he raised cows, trained horses, and taught civilians to shoot at a shooting school he hosted monthly.  His activities included lifting, riding, roping and shooting, all of which involved use of his hands.  The Veteran explained how there were some guns that he was unable to fire due to his thumb disability, in particular loss of strength and pain, and that he had to alter the way that he held certain firearms, even during instructing others, in response to the significant recoil.  He reported that he took Tylenol prior to shooting.  The Veteran also discussed adjustments that he made when riding horses, explaining that he could not hold on to the saddle horn with his right hand.  In addition, he reported that such activities as lifting a shovel, using a hammer to turn a nail, or riding his bike caused him to take Tylenol.  The Veteran emphasized that he was right-handed, and that he used pain killers to deal with his right thumb because he had been advised no other treatment was available.  The Veteran clarified that he was self-employed, and approximately once to twice a week during his heavy season was unable to perform his work duties.  The Veteran explained that his symptoms were primarily weakness, lack of strength, and inability to grip objects such that he could not endure any weight on the inside of his thumb.  He indicated that his thumb moved normally.  

Following a Board remand in April 2009, the Veteran was scheduled for a VA examination to assess the current level of disability for his service-connected right thumb injury.  The Veteran was scheduled for a VA examination in June 2009; however, he failed to report.  The appeal was again remanded by the Board in November 2010 for a VA examination.  The Veteran was again scheduled for a VA examination in March 2011, and he again failed to report for such examination.  A notation was made that the Veteran's phone numbers had been disconnected, and attempts to contact the Veteran were unsuccessful.  

Legal Analysis

In the instant case, the Veteran contends that his service-connected right thumb disability is more severe than the current 10 percent rating contemplates.  As delineated in detail above, he reports such problems as pain, and weakness that limit his function of the right thumb. 

The Board observes that a rating in excess of 10 percent is not warranted under DC 5228 because the examiner indicated that the Veteran could oppose his thumb to his fingertips without limitation.  A compensable rating is also not warranted under any other potentially applicable diagnostic code, because the above evidence reflects that the right first metacarpal fracture residuals do not cause ankylosis, are not analogous to an amputation, do not result in limitation of motion of other digits, and do not otherwise interfere with the overall function of the hand.  See DC 5224, and Note following diagnostic codes applicable to ankylosis of individual digits.  Thus, the objective evidence demonstrates no basis for the next higher rating of 20 percent for the service-connected right thumb disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5224 or 5228. 

Throughout the current appeal, the Veteran has described symptoms such as right thumb pain and weakness, particularly upon use.  Some evidence of mild contracture of the right thumb has been observed, and tenderness has been elicited on examination.  Even with pain, weakness and tenderness, however, there is no indication that the level of functional loss approximates the level of severity required for the assignment of the next higher rating (i.e. thumb limitation of motion manifested by a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers).  See 38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the examination did not discuss repetitive motion, the Veteran subsequently failed to appear at additional scheduled VA examinations, and the case is decided on the evidence of record.  In February 2007 mild contracture of the right thumb was observed.  Eventually the RO awarded a 10 percent rating.  At his August 2008 hearing the Veteran indicated that his thumb moved normally.  Thus, a higher rating for the service-connected right thumb disability based upon any resulting limitation of motion of the other digits or upon any resulting interference with the overall function of the right hand is not warranted.  See 38 C.F.R. § 4.71a, Note following Diagnostic Code 5224. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding his right thumb symptoms, which include pain and weakness that affect his functioning.  The original claim referenced loss of use.  In this case, the Veteran is competent and credible to report symptoms because this requires only personal knowledge as it comes to him through her senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  

The Veteran is certainly competent to report whether he can touch his other fingers or has full motion.  He would also be competent to report that he has no motion at all (ankylosis).  In fact, his actual reports are relatively consistent with the objective evidence.  In essence, full motion with some painful and weakened motion.  The objective and subjective evidence establishes that he has remaining functional use that is far better than that expected for a 20 percent evaluation.  Although he used the term loss of use in the original claim, his own statements establish that he has retained functional use.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against a rating in excess of 10 percent for right thumb degenerative joint disease of the first carpal metacarpal joint, as there is not a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The fact that he has pain with certain activities does not establish loss of use, ankylosis or anything other than pain on use for which a 10 percent evaluation is warranted.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating is not currently warranted.  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, has reported that he experiences such symptoms as weakness of his right, dominant, thumb, decreased grip strength, and pain.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant does not meet the basic requirement for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where treatment notes show that he worked, and specifically was self-employed on a 23,000 acre cattle ranch.  38 C.F.R. § 4.16 (2011).  Indeed, he does not appear to contend otherwise.

In conclusion, the Board finds the preponderance of the evidence to be against the award of a rating in excess of 10 percent for the Veteran's service-connected right thumb disability.  As a preponderance of the evidence is against the award of an initial compensable rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the right thumb is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


